CONCURRING OPINION BY
FORD ELLIOTT, P.J.:
¶ 1 I am constrained to agree with the Majority that under the definition of abuse set forth in the Protection From Abuse Act (“the Act”), the relationship between Custer and Cochran, that of biological sister and brother, provides standing to file a petition under the Act. I also agree that pursuant to statutory interpretation rules, when the words of a statute are clear, we may not ignore the letter and look to the perceived purpose of the statute. 1 Pa. C.S.A. § 1921(b). Therefore, I believe the Majority’s analysis is statutorily sound. However, there is no question in my mind that the clear legislative purpose and objective of the Act is frustrated by applying its protections to a dispute between business partners concerning purely business matters.
*1060¶ 2 Repeatedly, this court has affirmed that the purpose of the Act, 23 Pa.C.S.A. § 6101 et seq., is to “protect the victims of domestic violence from the perpetrators of such abuse.” Fonner v. Fonner, 731 A.2d 160, 161 (Pa.Super.1999); see also Snyder v. Snyder, 427 Pa.Super. 494, 629 A.2d 977 (1993); Weir v. Weir, 428 Pa.Super. 515, 631 A.2d 650 (1993); Burke ex rel. Burke v. Bauman, 814 A.2d 206 (Pa.Super.2002). When the Act was originally passed in 1976, it was labeled “An Act relating to abuse of adults and children by a person who resides with them; and providing for remedies and procedures.” 35 P.S. § 10181 (1977) (amended 1978, repealed 1990), historical note. Unquestionably, the Act was initially conceived to protect women and children from the scourge of. domestic violence. According to its legislative history, throughout the various amendments and changes to the Act, the underlying purpose and goal, to protect victims of domestic violence, has never changed. The entire structure of the Act, the remedies provided, the training of police officials, the confidentiality provisions, the role of Domestic Violence Counselors, and the emergency relief provisions, speak to the purpose and goal of protecting victims of domestic violence, and providing a safe environment for them to continue their lives.
¶ 3 While the 1990 amendment removed the specific requirement that the parties reside within the same household, I disagree with the Majority’s statement that by amendment, “the legislature has nevertheless expanded the Act’s definitions to encompass relationships outside the strictly domestic sphere.” (Majority opinion at 1055-56.) Rather, I believe that the amendment simply expanded the types of relationships which, given the circumstances, might clearly fit within the “domestic sphere.” Where violence and abuse arise out of, and as a result of, a domestic relationship “between family or household members, sexual or intimate partners or persons who share biological parenthood,” the Act applies whether or not the individuals reside together. By removing the “same household” language, I believe, the legislature simply enlarged the group of victims who have standing to seek relief under the Act so long as the abuse they suffer is the result of the intimate, sexual, or familial relationship they share or have shared with the abuser. Absent some connection to this domestic sphere, and the need to create a safe living environment for the victim, there are a myriad of other vehicles provided through both civil and criminal remedies which offer various forms of relief.12
¶ 4 Custer and Cochran are indeed brother and sister and thus their relationship is covered under the Act as “persons related by consanguinity.” See 23 Pa. C.S.A. § 6102. However, their current relationship with each other does not exist in any domestic sphere, and as a strictly business relationship, it should not fall within the protections provided by the Act. Custer and Cochran have worked together as owners of the family business for many years. (Notes of testimony, 4/7/05 at 9-10.) In that time, their bond as brother and sister has ceased. (Id. at 14, 15, 109-111.) The parties have no contact with each other outside of the business, do not live in close proximity to each other, and do not socialize. (Id.) Custer admitted that Cochran has not visited her home in 15 years, and the only time they see each other is in the office. (Id. at 15.)
*1061¶ 5 Additionally, the incident which precipitated Custer’s filing for a PFA order occurred at the workplace during business hours. The record reflects that the contentious relationship between the parties stems from a lawsuit which was filed by Custer to force the sale of the business. (Id. at 14.) There was no testimony that the alleged abuse occurred prior to the filing of the lawsuit, or that Custer has endured abuse by Cochran since childhood as the result of a family relationship. During the PFA hearing, Custer was asked her purpose in filing for a PFA order and what she hoped to accomplish. She replied,
I would like to know what is going on in the business. [Cochran] does not tell the rest of us owners what is going on. [Cochran] runs the business, spends the money the way he wants to. We have no say at all. That’s what the whole lawsuit is about.
Id. at 37. Thus, it is clear from the record that there is no support for the trial court’s finding that the dispute between the parties stems from a familial relationship and ongoing domestic abuse between Custer and Cochran. (Trial court opinion, 5/27/05 at 10.)
¶ 6 Moreover, the PFA order granted by the trial court directed Cochran to have no contact with Custer except as it relates to the needs of their business. However, both parties admitted that prior to the entry of the order, they had no contact except as it pertained to the family business. Therefore, unlike a typical PFA order which would eliminate contact between the parties to ensure domestic safety and tranquility and to prevent further abuse, the order simply maintained the circumstances and the relationship which the parties were engaged in before the PFA order.
¶ 7 The instant facts are directly on point with Olivieri v. Olivieri, 451 Pa.Super. 50, 678 A.2d 393 (1996). While I realize that we are not bound by this court’s decision in Olivieri, I believe the Olivieri panel’s holding that the legislature formulated the Act to focus upon the protection of families, not to settle business disputes, is a proper interpretation of the intent of the legislation. Both cases involve parties who are involved in a strictly business relationship and have abandoned all notions of a familial relationship as brother and sister.
¶ 8 Certainly, I, along with the Majority opinion’s author and all of the members of this en banc panel, fully appreciate and understand the importance of the Act in the lives of victims of domestic violence. It is only the application of the Act to the facts of this case which cause me great concern. As with Olivieri, I believe that to apply these crucial and important protections within the context of a strictly business relationship may very well be an abuse of the Act itself. However, based on the plain reading of the definitions provided by the Act, I accept that the Majority’s affirmance of the trial court’s grant of PFA relief is legally sustainable.

. I recognize that for those entitled to relief under the PFA, the Act is not the exclusive remedy for victims of domestic violence. It may be sought in addition to any other civil or criminal remedy which is available to victims of abuse. See 23 Pa.C.S.A. § 6117.